   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 1 of 9 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117327

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Naftali Katz,
                                                               Docket No:
                                         Plaintiff,
                                                               COMPLAINT
                             vs.
                                                               JURY TRIAL DEMANDED
Tate & Kirlin Associates, Inc.,

                                         Defendant.


       Naftali Katz (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Tate & Kirlin Associates, Inc. (hereinafter referred
to as “Defendant”), as follows:


                                        INTRODUCTION
       1.       This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.




                                                  1
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 2 of 9 PageID #: 2




          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Naftali Katz is an individual who is a citizen of the State of New York
residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Tate & Kirlin Associates, Inc., is a
Pennsylvania Corporation with a principal place of business in Philadelphia County,
Pennsylvania.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant’s business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                                           THE FDCPA
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, the FDCPA “establishes certain rights for consumers whose
debts are placed in the hands of professional debt collectors for collection.” Vincent v. The
Money Store, 736 F.3d 88, 96 (2d Cir. 2013).
          17.   In order for consumers to vindicate their rights under the statute, the FDCPA



                                                  2
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 3 of 9 PageID #: 3




“grants a private right of action to a consumer who receives a communication that violates the
Act.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).
         18.   Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as ‘private
attorneys general’ to aid their less sophisticated counterparts, who are unlikely themselves to
bring suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of
civil actions brought by others.” Jacobson, 516 F.3d at 91.
         19.   To this end, in determining whether a collection letter violates the FDCPA, courts
in the Second Circuit utilize “the least sophisticated consumer” standard. Jacobson, 516 F.3d at
90. “The test is how the least sophisticated consumer—one not having the astuteness of a
‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common consumer—
understands the notice he or she receives. Russell, 74 F.3d at 34.
         20.   The least sophisticated consumer standard pays no attention to the circumstances
of the particular debtor in question. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir.
2012). Specifically, it is not necessary for a consumer to show that he or she was confused by
the communication received. See Jacobson, 516 F.3d at 91. Likewise, the consumer’s actions in
response to a collection letter are not determinative of the question of whether there has been a
violation of the FDCPA. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y.
2013).
         21.   Under the least sophisticated consumer standard, collection letters violate the
FDCPA “if they are open to more than one reasonable interpretation, at least one of which is
inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).
         22.   Moreover, a debt collector violates the FDCPA if its collection letter is
“reasonably susceptible to an inaccurate reading” by the least sophisticated consumer. DeSantis
v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).
         23.   Similarly, a collection letter violates the FDCPA “if it would make the least
sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90.
         24.   To recover damages under the FDCPA, a consumer does not need to show
intentional conduct on the part of the debt collector. Ellis v. Solomon & Solomon, P.C., 591 F.3d
130, 135 (2d Cir. 2010). Rather, “[t]he FDCPA is a strict liability statute, and the degree of a
defendant’s culpability may only be considered in computing damages.” Bentley v. Great Lakes
Collection Bureau, 6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish



                                                 3
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 4 of 9 PageID #: 4




civil liability against the debt collector. Id.


                                           ALLEGATIONS
        25.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
        26.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        27.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        29.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
        31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated January 28, 2019. (A true and accurate copy is annexed hereto as “Exhibit
1.”)
        32.     The Letter conveyed information regarding the alleged Debt.
        33.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        34.     The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.

                                          FIRST COUNT
                                Violation of 15 U.S.C. § 1692g(a)(1)
        35.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        36.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        37.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
        38.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must clearly convey, from the perspective of the least sophisticated consumer, the actual amount


                                                   4
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 5 of 9 PageID #: 5




of the debt.
        39.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, the actual
amount of the debt.
        40.     The Letter claims that Plaintiff owes $360.66.
        41.     Plaintiff did not owe $360.66 at the time the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        42.     Plaintiff did not owe $360.66 at the time Defendant sent Plaintiff the Letter.
        43.     Plaintiff did not owe $360.66 at the time Plaintiff received the Letter.
        44.     As such, Defendant did not clearly convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §
1692g(a)(1).
        45.     As such, Defendant did not accurately convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §
1692g(a)(1).
        46.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is
liable to Plaintiff therefor.

                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        47.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        48.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        49.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
        50.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        51.     The Letter claims that Plaintiff owes $360.66.
        52.     Plaintiff did not owe $360.66 at the time the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        53.     Plaintiff did not owe $360.66 at the time Defendant sent Plaintiff the Letter.
        54.     Plaintiff did not owe $360.66 at the time Plaintiff received the Letter.


                                                   5
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 6 of 9 PageID #: 6




       55.     Defendant’s allegation that Plaintiff owed $360.66 is a false representation made
in connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.
       56.     Defendant’s allegation that Plaintiff owed $360.66 is a deceptive representation
made in connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.
       57.     Defendant’s allegation that Plaintiff owed $360.66 is a false representation of the
character of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
       58.     Defendant’s allegation that Plaintiff owed $360.66 is the false representation of
the amount of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
       59.     Defendant’s allegation that Plaintiff owed $360.66 is the false representation of
the legal status of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
       60.     Defendant’s allegation that Plaintiff owed $360.66 is a false representation made
in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       61.     Defendant’s allegation that Plaintiff owed $360.66 is a deceptive means in an
attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       62.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                               Violation of 15 U.S.C. § 1692g(a)(2)
       63.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       64.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       65.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       66.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
LVNV Funding LLC.
       67.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time the
alleged Debt was assigned or otherwise transferred to Defendant for collection.
       68.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time
Defendant sent Plaintiff the Letter.


                                                     6
    Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 7 of 9 PageID #: 7




        69.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time Plaintiff
received the Letter.
        70.     Plaintiff was never indebted to LVNV Funding LLC.
        71.     Plaintiff did not owe any money to LVNV Funding LLC.
        72.     As such, LVNV Funding LLC was not the correct name of the creditor to whom
the alleged Debt was owed.
        73.     As such, Defendant failed to accurately provide the name of the creditor to whom
the debt is owed in violation of 15 U.S.C. § 1692g(a)(2).
        74.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(2) and is
liable to Plaintiff therefor.

                                       FOURTH COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        75.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        76.     The Letter claims that Plaintiff owes an alleged Debt to LVNV Funding LLC.
        77.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time the
alleged Debt was assigned or otherwise transferred to Defendant for collection.
        78.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time
Defendant sent Plaintiff the Letter.
        79.     Plaintiff did not owe the alleged Debt to LVNV Funding LLC at the time Plaintiff
received the Letter.
        80.     Plaintiff was never indebted to LVNV Funding LLC.
        81.     Plaintiff did not owe any money to LVNV Funding LLC.
        82.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        83.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
        84.     15 U.S.C. § 1692e(10) prohibits a debt collector’s use of any false representation
or deceptive means to collect or attempt to collect any debt.
        85.     Defendant’s representation that Plaintiff owed money to LVNV Funding LLC,
when Plaintiff did not owe money to LVNV Funding LLC, is a false representation of the
character, amount, or legal status of any debt in violation of 15 U.S.C. § 1692e(2)(A).


                                                  7
    Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 8 of 9 PageID #: 8




        86.     Defendant’s representation that Plaintiff owed money to LVNV Funding LLC,
when Plaintiff did not owe money to LVNV Funding LLC, is a false representation made to
attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        87.     Defendant’s representation that Plaintiff owed money to LVNV Funding LLC,
when Plaintiff did not owe money to LVNV Funding LLC, is a deceptive means used to attempt
to collect any debt in violation of 15 U.S.C. § 1692e(10).
        88.     Defendant’s representation that Plaintiff owed money to LVNV Funding LLC,
when Plaintiff did not owe money to LVNV Funding LLC, is a false representation made in
connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.
        89.     Defendant’s representation that Plaintiff owed money to LVNV Funding LLC,
when Plaintiff did not owe money to LVNV Funding LLC, is a deceptive representation made in
connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.
        90.     Defendant’s allegation that Plaintiff owed money to LVNV Funding LLC, when
Plaintiff did not owe money to LVNV Funding LLC, is a false representation of the character of
the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
        91.     Defendant’s allegation that Plaintiff owed money to LVNV Funding LLC, when
Plaintiff did not owe money to LVNV Funding LLC, is the false representation of the amount of
the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
        92.     Defendant’s allegation that Plaintiff owed money to LVNV Funding LLC, when
Plaintiff did not owe money to LVNV Funding LLC, is the false representation of the legal status
of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
        93.     Defendant’s allegation that Plaintiff owed money to LVNV Funding LLC, when
Plaintiff did not owe money to LVNV Funding LLC, is a false representation made in an attempt
to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        94.     Defendant’s allegation that Plaintiff owed money to LVNV Funding LLC, when
Plaintiff did not owe money to LVNV Funding LLC, is a deceptive means in an attempt to
collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        95.     Defendant’s request that Plaintiff make payment for a debt that she does not owe
is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        96.     Defendant’s request that Plaintiff make payment for a debt that she does not owe
is a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).



                                                 8
   Case 1:19-cv-02734-BMC Document 1 Filed 05/09/19 Page 9 of 9 PageID #: 9




       97.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.


                                         JURY DEMAND
       98.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests judgment be entered:
                   a. Finding Defendant’s actions violate the FDCPA; and

                   b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                   c. Granting Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   d. Granting Plaintiff’s costs; all together with

                   e. Such other relief that the Court determines is just and proper.

DATED: May 5, 2019
                                               BARSHAY SANDERS, PLLC

                                               By: _/s/ Craig B. Sanders
                                               Craig B. Sanders, Esquire
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 117327




                                                     9
